BLODGETT, J.
Two eases tried as one. Motions for new trial filed by defendant in each case after verdict of a jury for plaintiff in each case.
For Clara Perkins: Jos. G. Le-Count.
For Joseph Murray: James . M. Gillrain.
Case No. 58960 was an action t'o recover an amount claimed due for services as housekeeper. The services covered two periods, the first from June 15, 1922, to September 12, 1922, at five .dollars per week; the second for a period following to November 21, 1923, at a weekly rate not named.
In September, 1922, defendant moved to • another tenement and plaintiff claimed to have occupied a room and to have done housework for him in this location, although at the same time doing laundry work for sundry other persons which netted her some ten dollars per week.
The period from June 15 to September 12 would be about 12 weeks at $5 per week or $60. The period following would include about 60 weeks.
The verdict of the jury in this case was for $230. Taking $60 from this would leave the sum of $170 for 60 weeks or about $2.83 per’week.
The court feels this amount is excessive in view of the previous contract, and that the sum of $120 would be fair compensation for the entire period.
New trial granted unless within four days the plaintiff file a remit-titur of all of said verdict in excess of $120.
Case numbered 59955 was for assault.
New trial denied.